                                                                ____FILED                 ____RECEIVED
          Case 2:20-cr-00116-RFB-BNW Document 50 Filed  08/16/21 Page 1____SERVED
                                                    ____ENTERED
                                                                         of 3 ON
                                                                              COUNSEL/PARTIES OF RECORD



 1                                                                      AUG 16, 2021

 2                                                                        CLERK US DISTRICT COURT
                                                                            DISTRICT OF NEVADA
 3                                                                 BY:_________________________DEPUTY

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,                        2:20-CR-116-RFB-BNW

10                  Plaintiff,                      Final Order of Forfeiture

11         v.

12 DAVID RESENDEZ,

13                  Defendant.

14         The United States District Court for the District of Nevada entered a Preliminary
15 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C.

16 § 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by David Resendez to the

17 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

18 Allegation of the Criminal Indictment and shown by the United States to have the requisite

19 nexus to the offense to which David Resendez pled guilty. Criminal Indictment, ECF No.

20 14; Plea Agreement, ECF No. 32; Change of Plea, ECF No. 33; Preliminary Order of

21 Forfeiture, ECF No. 35.

22         This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         The government served every person reasonably identified as a potential claimant in
27 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

28 Rule G(4)(a)(i)(A).
           Case 2:20-cr-00116-RFB-BNW Document 50 Filed 08/16/21 Page 2 of 3



 1          This Court finds the United States notified known third parties by regular mail and

 2   certified mail return receipt requested of their right to petition the Court. Notice of Filing

 3   Service of Process – Mailing, ECF No. 36.

 4          On April 13, 2021, the United States Attorney’s Office served Emily Breznau with

 5   copies of the Preliminary Order of Forfeiture and the Notice through regular mail and

 6   certified mail return receipt requested. Notice of Filing Service of Process – Mailing

 7   Exhibits, ECF No. 36-1, p. 3, 5-7, 9-11, 13-15.

 8          On April 13, 2021, the United States Attorney’s Office attempted to serve Emily

 9   Breznau with copies of the Preliminary Order of Forfeiture and the Notice through regular

10   mail and certified mail return receipt requested. The certified mail was returned as the

11   address is vacant. Notice of Filing Service of Process – Mailing Exhibits, ECF No. 36-1, p.

12   3, 5-7, 9-11, 16-18.

13          On June 21, 2021, the United States filed a proposed Stipulation for Entry of Order

14   of Forfeiture as to Emily Breznau, and Order, ECF No. 40.

15          On July 7, 2021, the Court granted the Stipulation for Entry of Order of Forfeiture as

16   to Emily Breznau, ECF No. 41.

17          This Court finds no other petition was filed herein by or on behalf of any person or

18   entity and the time for filing such petitions and claims has expired.

19          This Court finds no petitions are pending regarding the property named herein and

20   the time has expired for presenting such petitions.

21          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

22   all possessory rights, ownership rights, and all rights, titles, and interests in the property

23   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

24   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C.

25   § 924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

26   according to law:

27          1.      a Beretta 9mm handgun, bearing serial number PX7110T; and

28          2.      any and all compatible ammunition
                                                2
           Case 2:20-cr-00116-RFB-BNW Document 50 Filed 08/16/21 Page 3 of 3



 1   (all of which constitutes property).

 2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

 3   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

 4   deposit, as well as any income derived as a result of the government’s management of any

 5   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

 6   disposed of according to law and the Stipulation.

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 8   copies of this Order to all counsel of record.

 9                  August 12
            DATED _____________________, 2021.

10

11

12                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      3
